Name: Council Regulation (EEC) No 1315/80 of 28 May 1980 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables
 Type: Regulation
 Subject Matter: economic policy;  plant product;  agricultural policy;  tariff policy
 Date Published: nan

 No L 134/20 Official Journal of the European Communities 31 . 5 . 80 COUNCIL REGULATION (EEC) No 1315/80 of 28 May 1980 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1035/72 is hereby amended as follows : 1 . The term 'shall ensure that' in Article 21 ( 1 ) (a), sixth indent, shall be replaced by 'shall take all necessary measures to ensure that'. 2 . The following indent shall be added to Article 21 ( 1 ) (a): '  free distribution to prison institutions and to children's holiday camps as well as to those hospitals and old people's homes which are designated by Member States, which shall take all necessary measures to ensure that the quan ­ tities thus distributed are in addition to the quantities normally bought in by such esta ­ blishments.' 3 . In Article 18 (3), Article 21 ( 1 ) point one, fifth indent and Article 21 (3), first subparagraph , the term 'and sixth indent' shall be replaced by 'sixth and seventh indents'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment ( 1 ), Whereas Article 21 of Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 1301 /79 (3), lays down the ways in which products withdrawn from the market under Article 18 or bought in under Article 19 are to be disposed of ; whereas the alternatives at present avail ­ able have not allowed disposal of all the products in question ; whereas, while provisions should therefore be made for further ways of disposal , it should be ensured that they do not compete with normal marketing channels ; Whereas it is necessary to convert into ECU the amounts expressed in units of account ; whereas Council Regulation (EEC) No 652/79 of 29 March 1979 on the impact of the European monetary system on the common agricultural policy (4 ) laid down the conversion coefficient to be used for this purpose ; Whereas Article 26 (2) of Regulation (EEC) No 1035/72 lays down that a countervailing charge is to be withdrawn when the entry price has been at least equal to the reference price for two consecutive market days ; whereas, in order to improve the working of the reference price system, the time from which such entry prices will be taken into considera ­ tion should be specified ; Whereas trade in aubergines and courgettes is con ­ siderable in certain producer Member States and is significant at Community level ; whereas it is, there ­ fore, necessary to apply to those products all the provi ­ sions of Regulation (EEC) No 1035/72 and, in parti ­ cular, to adopt common quality standards ; whereas the said products should, therefore, be added to the list in Annex I to that Regulation , 4. In Article 25 ( 1 ) and in Article 25a ( 1 ), the term '0-5 units of account' shall be replaced by '0-6 ECU'. 5 . In Article 26 ( 1 ), the term 'one unit of account shall be replaced by * 1 -2 ECU'. 6 . The second subparagraph of Article 26 ( 1 ) shall be amended to read as follows : 'A decision to withdraw the charge for a given exporting country shall be taken whenever, from the time of actual application of that charge, the entry price has been at least equal to the reference price for two consecutive market days or whenever, except where Article 24 (4) applies, there are no prices in respect of that country for six consecutive market days. Such decision shall also be taken if C) OJ No C 85, 8 . 4. 1980, p. 79 . (2 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (}) OJ No L 162, 30 . 6. 1979, p. 26. ( «) OJ No L 84, 4 . 4. 1979, p. 1 . 31 . 5 . 80 Official Journal of the European Communities No L 134/21 the charge is fixed at zero as a result of application of the first subparagraph.' 7 . In Annex I, the words 'Aubergines' and 'Cour ­ gettes' shall be added under the heading 'Vegeta ­ bles'. Article 2 This Regulation -shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 May 1980 . For the Council The President G. MARCORA